Dismissed and Memorandum Opinion filed November 13, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00792-CV

                       LAKEITH AMIR SHARIF, Appellant

                                          V.

                       EILEEN KENNEDY, ET AL, Appellees


                      On Appeal from the 412th District Court
                             Brazoria County, Texas
                          Trial Court Cause No. 672481


                  MEMORANDUM                       OPINION


      This attempted appeal is from the trial court’s order of August 8, 2012, staying
proceedings. On September 13, 2012, the trial court entered an order vacating its August
8, 2012 order.

      On October 24, 2012, notification was transmitted to all parties of the court=s
intention to dismiss the appeal as moot. See Tex. R. App. P. 42.3(a). Appellant filed no
response.
      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM




Panel consists of Justices Seymore, Boyce, and McCally.




                                           2